DETAILED ACTION
	This action is responsive to 10/08/2021.
	Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US Pub. 2013/0082937), hereinafter Liu.
Regarding claim 16, Liu discloses a method of providing a memo function of an electronic device (see fig. 5), the method comprising: sensing a detachment of an electronic pen from a slot of the electronic device when a display is in an OFF-state (see for example, fig. 2A and [0014]-a trigger to switch the device 210 from an inactive state (equated to the claimed OFF-state) to a lower power state may arise when a writing tool (pen stylus 205) is removed from an internal storage area 213 of the mobile device 210-please note that a lower power state represents a processing mode in which the mobile computing device (110, 210) and processing unit 114 are not fully powered , but may accept handwritten user input while remaining in a secure and identity-protected state (see [0013] and fig. 1)); activating an input function of the electronic pen (see for example, fig. 4, activating a first user interface 422 configured to accept writing input); obtaining a stroke input by the electronic pen (see fig. 4); - 38 -0210-0146 (2016-OPSE-8103/US)outputting a memo screen on the display based on the stroke input (see fig. 4 and [0017], handwritten input 424); sensing a memo termination event; and changing a screen output on the display in response to the memo termination event (see fig. 5 and [0017], wherein at the end of the handwritten input (termination event), the device stores the handwritten input and switches back to the inactive state if an unlock input is not entered in the second user interface 432 (step 510) or if an unlock input is entered in the second user interface 432, the device switches to an active state (512)).
Regarding claim 20, Liu discloses a non-transitory computer-readable recording medium with instructions thereon, the instructions, when executed by an electronic device, causing the electronic device to perform: sensing a detachment of an electronic pen from a slot of the electronic device when a display of the electronic device is in an OFF-state (see for example, fig. 2A and [0014]-a trigger to switch the device 210 from an inactive state (equated to the claimed OFF-state) to a lower power state may arise when a writing tool (pen stylus 205) is removed from an internal storage area 213 of the mobile device 210-please note that a lower power state represents a processing mode in which the mobile computing device (110, 210) and processing unit 114 are not fully powered , but may accept handwritten user input while remaining in a secure and identity-protected state (see [0013] and fig. 1)); activating an input function of the electronic pen (see for example, fig. 4, activating a first user interface 422 configured to accept writing input); obtaining a stroke input by the electronic pen (see fig. 4); outputting a memo screen on the display based on the stroke input (see fig. 4 and [0017], handwritten input 424); sensing a memo termination event (i.e., end of the handwritten input 424 within the first interface 422); and - 39 -0210-0146 (2016-OPSE-8103/US)changing a screen output on the display in response to the memo termination event (see fig. 5 and [0017], wherein at the end of the handwritten input, the device stores the handwritten input and switches back to the inactive state if an unlock input is not entered in the second user interface 432 (step 510) or if an unlock input is entered in the second user interface 432, the device switches to an active state (512)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US Pub. 2010/0207897) in view of Liu.
Regarding claim 1, Ono discloses an electronic device (see for example, figs. 1, 3, 5 and 8) comprising: a display (display 25, see fig. 1 and [0101]); an electronic pen (input pen 1, see fig. 2 and [0049]); a slot in which the electronic pen can be inserted or detached (storage part, of the input pen, e.g., storage part 60 (see fig. 10 and [0114])); a pen sensing module configured to sense an insertion/detachment of the electronic pen (insert/remove detection unit (3, 19), see figs. 1-2 and 7); a pen input module configured to receive an input using the electronic pen (input unit 26, see fig. 1); and a processor electrically connected to the display, the pen sensing module, and the pen input module (system processing unit 9, see figs. 1-2).
Ono does not appear to expressly disclose wherein the processor is configured to activate the pen input module while the display maintains an OFF-state when the detachment of the electronic pen is sensed during the OFF-state of the display.
Liu, in the same field of endeavor (digitizers with pen/stylus input), teaches wherein the processor is configured to activate the pen input module while the display maintains an OFF-state when the detachment of the electronic pen is sensed during the OFF-state of the display (see [0014] and fig. 2A, which depicts an activation event caused by an operating user removing a pen stylus from a storage housing within a mobile device 210, wherein a trigger to switch the device from an inactive state to a lower power state may arise when the writing tool 205 (pen or stylus) is removed from an internal storage area 213 of the mobile device 210. Detection of this removal action (i.e., pen stylus 205 from the storage area 213) may occur via a sensing element 216 such as a Hall Effect sensor or simple mechanical switch for example, positioned adjacent to the internal storage area 213. As the writing tool is lifted out and away from the storage area 213, the sensing element 216 is activated and sends out a signal that causes a processing unit to switch the mobile computing device 210 from an inactive state to a low power state (a low power state, as used herein, represents a processing mode in which the mobile computing device (e.g., 110) and processing unit (e.g., 114) are not fully powered, but may accept hand-written user input while remaining in a secure and identity-protected state 9see [0013] and fig. 1)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the invention of Ono to include activating the pen input module while the display maintains an off-state or low power mode, when the pen/stylus is sensed during an off-state of the display, as taught by Liu, which allows a user to advantageously jot down a note immediately by simply removing a pen stylus from the device and start writing on the associated display screen, while bypassing at least three steps required of prior solutions, namely turning on the device, unlocking the device, and opening a particular application for receiving the handwritten input (see [0019]).
Regarding claim 2, Liu is further relied upon to teach wherein the processor is further configured to: output a memo screen on the display based on a stroke input obtained from the pen input module (see fig. 4, activation of canvas 422); and change the memo screen output on the display in response to a memo termination event occurring by the pen sensing module or the pen input module (see figs. 4-5 and [0017], wherein if the device is still in the secured state, i.e., no input is entered into the second user interface 432 (fig. 4) to verify the identity of the user and unlock the device, the handwritten input 424 is simply stored and not processed by the mobile device (410) at step 510 of fig. 5, and the device returns to the inactive state at step 502).
Regarding claim 4, Liu is further relied upon to teach wherein, when the insertion of the electronic pen to the slot is sensed, the processor is further configured to store the memo screen (see fig. 4 and [0017]the handwritten input 424 within the first user interface 422 is simply stored).- 36 -0210-0146 (2016-OPSE-8103/US)
Regarding claim 5, Liu is further relied upon to teach wherein the processor is further configured to: output a lock screen with a message associated with the memo screen on the display in a case that the lock screen is set in the electronic device (see fig. 14 and [0017] memo screen is first user interface 422 and lock screen is second user interface 432); and output a home screen with the message on the display in a case that the lock screen is not set in the electronic device (see [0017]-[0018] and fig. 5, which teaches that if an unlock password or gesture is not entered by the user in step 508, then then handwritten information is stored in step 508 for later access once the mobile device is unlocked, but if the mobile device is unlocked by entering an unlock gesture, then the mobile computing device is switched from a low power state to a fully-powered and functional active state in step 512. An artisan in the field of endeavor would glean from these teachings that once the device is unlocked, it opens to a home screen with the handwritten input entered while the device was in low power state).
Regarding claim 10, Liu is further relied upon to teach wherein the processor is further configured to: - 37 -0210-0146 (2016-OPSE-8103/US)store information on the memo screen when the memo termination event occurs (see for example, [0017], which teaches handwritten input 424 within the first user interface 422 is stored), and; output the memo screen on a memo application when the memo application is executed (see [0017], which further teaches that the user  may access the handwritten input 424 at a later time and then convert the information into a document, contact, calendar, event, task, phone call, or similar application event).
Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Liu, and further in view of Tsuei et al. (US Pub. 2009/0273587), hereinafter Tsuei.
Regarding claim 3, Ono in view of Liu does not appear to expressly teach wherein, when the insertion of the electronic pen to the slot is sensed as the memo termination event, the processor is further configured to output a message with respect to the memo screen and a pre-defined screen on the display.
Tsuei is further relied upon to teach wherein, when the insertion of the electronic pen to the slot is sensed as the memo termination event, the processor is further configured to output a message with respect to the memo screen and a pre-defined screen on the display (see fig. 4 and [0024], wherein at step S420, a detection unit 140 detects whether a stylus 120 is moved from slot 111, and if yes, then processing unit 150 activates an application P. At step S450, when the method detects that the stylus moved to the initial position, the processing unit 120 closes the application P (see [0025]) … in another embodiment, the processing unit shows a window on the touch screen 160 to enquire the user whether close the application or to store input data Dt before closing the application P (see [0019])).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the inventions of Ono and Liu to include insertion of the pen/stylus into the slot being sensed as a memo termination event, and the device outputting a message with respect to the memo screen, as taught by Tsuei, therefore, the user has better efficiency in activating (or closing) an application (see [0004]).
Regarding claim 6, Ono discloses wherein, when the detachment of the electronic pen is sensed, the processor is further configured to divide the display into a first area receiving a stroke input (see for example fig. 5A and [0078], wherein when the input pen 1 is pulled out of the portable information terminal 101, a detailed input mode is displayed on the LCD 6, showing different input areas 41, 42, 43, and 45), and a second area including at least one control menu with respect to the stroke input (see fig. 5a and [0079], wherein the input area 41 includes symbol buttons).
However, Ono in view of Liu does not appear to expressly disclose and wherein the at least one control menu comprises a save menu with respect to a memo input to the first area.
Tsuei is further relied upon to teach wherein the at least one control menu comprises a save menu with respect to a memo input to the first area (see for example, fig. 1, which shows a "Save” button associated with the input interface 161).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the inventions of Ono and Liu to include a save menu button, as taught by Tsuei, in order to allow a user of the device to save data (Dt) that the user inputs on the input interface 161, thus the user can view data Dt, for example, relevant to call history of a call (Ca), by clicking relevant records of the call of the call (Ca) from the call history.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Liu as in claim 1 above, and further in view of Tsuei as in claim 6 above, and further in view of Pederson et al. (US Patent 9,823,758), hereinafter Pederson.
Regarding claim 7, Ono in view of Liu and Tsuei does not appear to expressly teach wherein, when the save menu is selected, the processor is further configured to output a screen to which a pre-defined setting with respect to the memo screen is applied on the display.
Pederson is further relied upon to teach wherein, when the save menu is selected, the processor is further configured to output a screen to which a pre-defined setting with respect to the memo screen is applied on the display (see abstract, [col. 6, lines 55], [col. 15, lines 19-47]-sensing absence of a stylus from a channel 1729 (see figs. 17A-B) results in the operating system (OS) setting modes designed for accurate operation of stylus, for example, selecting icon 1734, which enables stylus 1725 for operating in a writing related operating mode, or icon 1737 to enable the stylus to function in a drawing related operating mode).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the inventions of Ono, Liu and Tsuei to include provide selecting a screen to which a predefined setting with respect to a memo screen is applied to a display, as taught by Pederson, in order to provide a computer system with a touch sensitive display screen that could automatically perform certain stylus related software functionality, in a useful and intuitive fashion, in response to an automatic detection that the user intends to perform stylus data entry (see [col. 3, lines 10-15]).
Regarding claim 8, Pederson is further relied upon to teach wherein the pre-defined setting comprises information on a background screen, information on a kind of pen applied to the stroke, and information on a color of pen (see [col. 15, lines 48-65], which further teaches that one of the stylus related software functions automatically invoked by stylus removal may comprise a stylus characteristic, C, of the stylus interaction, e.g., color or draw/erase functionality, for instance, electronic erasure functionality within the API 1782, and/or altering a cursor image in accordance with a predetermined user preference for interacting with the touch sensitive display 1705 using the stylus 1725).
Regarding claim 9, Pederson is further relied upon to teach wherein the pre-defined setting comprises at least one of a memo background, a kind of pen, and information on a color of pen of a memo application installed in the electronic device (see [col. 15, lines 48-65], which further teaches that one of the stylus related software functions automatically invoked by stylus removal may comprise a stylus characteristic, C, of the stylus interaction, e.g., color or draw/erase functionality, for instance, electronic erasure functionality within the API 1782, and/or altering a cursor image in accordance with a predetermined user preference for interacting with the touch sensitive display 1705 using the stylus 1725. Please note that this information is related to the writing or drawing application (i.e., the memo application)).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Liu as in claim 10 above, and further in view of Park et al. (US Pub. 2014/0160045), hereinafter Park.
Regarding claim 11, Ono in view of Liu does not appear to expressly teach wherein the processor is further configured to display the memo screen by applying a setting of the memo application to the memo screen.
Park is further relied upon to teach wherein the processor is further configured to display the memo screen by applying a setting of the memo application to the memo screen (see for example [0075] and [0079]-[0080], wherein when a pen button input is detected while an application using a touch pen is being executed, a controller 110 may display a set-up screen for setting functions usable in the application … the application may be a drawing application (see fig. 8 and [0080])).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the inventions of Ono and Liu to include applying a setting of a memo application on memo screen and displaying the screen, as taught by Park, in order to provide a convenient interface on a mobile terminal according to a state of a pen (see [0010]).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Liu as in claim 10 above, and further in view of Jung et al. (US Patent 9,286,895), hereinafter Jung.
Regarding claim 12, Ono in view of Liu does not appear to expressly disclose wherein the display is implemented by an active matrix organic light-emitting diode (AMOLED), and the memo screen is set to have a black background.
Jung is further relied upon to teach wherein the display is implemented by an active matrix organic light-emitting diode (AMOLED) - (display panel 112 may be formed of … an organic light emitted diode (OLED) or an Active Matrix Organic Light Emitted diode (AMOLED), see [col. 5, line 15] and fig. 1), and the memo screen is set to have a black background (the controller changes the color of the letters to be bright and changes the background (i.e., the memo writing screen 330) to be relatively dark, see [col. 9, lines 24-27]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the inventions of Ono and Liu to include the display being an AMOLED and the memo screen set to have a black background, as taught by Jung, in order to provide contrast between the color of letters and the background screen while minimizing power consumption.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Liu as in claim 1 above, and further in view of Lee et al. (US Patent 8,890,855), hereinafter Lee.
Regarding claim 13, Ono in view of Liu does not appear to expressly disclose wherein the processor is further configured to output a visual effect corresponding to the detachment or insertion of the electronic pen on the display during the detachment or insertion of the electronic pen.
Lee is further relied upon to teach wherein the processor is further configured to output a visual effect corresponding to the detachment or insertion of the electronic pen on the display during the detachment or insertion of the electronic pen (see figs. 2-4 wherein the mobile devices shows different menu interfaces (2010, 2020, 3020, and 4040), based on the pull out length (d1-d4) of the stylus (2030, 3030, and 4020) from the inside of the device. Please note that the menu interfaces are herein equated to the claimed visual effect).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the inventions of Ono and Liu to include the processor outputting a visual effect corresponding to the detachment or insertion of the pen/stylus on the display, as taught by Lee, in order to provide a device providing a menu interface according to a length of a stylus being pulled out from a portable device and a method of controlling such a device (see [col. 1, lines 43-47]).
Regarding claim 14, Lee is further relied upon to teach wherein the visual effect changes based on a degree of the detachment or the attachment of the electronic pen (see figs. 2-4 and [col. 7, lines 9-31]).
Regarding claim 15, Lee is further relied upon to teach wherein the visual effect is provided to an area corresponding to a location at which the electronic pen is detached or inserted in an area of the display (see figs. 2-4, the menu interfaces 2020, 3020, and 4040 corresponded to the position where the stylus (2030, 3030, and 4020) is being inserted or pulled out).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Tsuei.
Regarding claim 17, Liu discloses wherein the changing of the screen comprises outputting a lock screen of the electronic device or a home screen of the electronic device with a message with respect to the memo screen (see fig. 4, second user interface 432 is lock screen). However, Liu does not appear to expressly disclose wherein the sensing of the memo termination event comprises sensing an insertion of the electronic pen to the slot.
Tsuei is further relied upon to teach wherein the sensing of the memo termination event comprises sensing an insertion of the electronic pen to the slot (see fig. 4 and [0024], wherein at step S420, a detection unit 140 detects whether a stylus 120 is moved from slot 111, and if yes, then processing unit 150 activates an application P. At step S450, when the method detects that the stylus moved to the initial position, the processing unit 120 closes the application P (see [0025])).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the invention of Liu to include terminating a memo application based on sensing an insertion of the electronic pen into the slot, as taught by Tsuei, therefore, the user has better efficiency in activating (or closing) an application (see [0004]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ono and Tsuei.
Regarding claim 18, Liu discloses wherein the outputting of the memo screen comprises dividing the display into a first area to receive the stroke input (see fig. 4, canvass 422 for receiving a stroke input 424). However, Liu does not appear to expressly disclose and a second area comprising at least one control menu with respect to the stroke input.
Ono is further relied upon to teach and a second area comprising at least one control menu with respect to the stroke input (see for example fig. 5A and [0078], wherein when the input pen 1 is pulled out of the portable information terminal 101, a detailed input mode is displayed on the LCD 6, showing different input areas 41, 42, 43, and 45, and wherein the input area 41 includes "mode” buttons, and function buttons such as  “SPACE” and "DELETE" buttons and the like (see [0079])).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the invention of Liu to include a second area having at least one control menu with respect to the stroke input, as taught by Ono, in order to provide buttons for changing the input modes and other function buttons, such as editing buttons (see [0079]).
Liu in view of Ono does not appear to expressly teach and wherein the sensing of the memo termination event comprises selecting a save menu of the control menu by using the electronic pen.
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the inventions of Liu and Ono to include a save menu button, as taught by Tsuei, in order to allow a user of the device to save data (Dt) that the user inputs on the input interface 161, thus the user can view data Dt, for example, relevant to call history of a call (Ca), by clicking relevant records of the call of the call (Ca) from the call history.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Ono and Tsuei, and further in view of Pederson.
Regarding claim 19, Liu in view of Ono and Tsuei does not appear to expressly teach wherein the changing of the screen comprises outputting a screen to which a pre-defined setting with respect to the memo screen is applied.
Pederson is further relied upon to teach wherein the changing of the screen comprises outputting a screen to which a pre-defined setting with respect to the memo screen is applied (see abstract, [col. 6, lines 55], [col. 15, lines 19-47]-sensing absence of a stylus from a channel 1729 (see figs. 17A-B) results in the operating system (OS) setting modes designed for accurate operation of stylus, for example, selecting icon 1734, which enables stylus 1725 for operating in a writing related operating mode, or icon 1737 to enable the stylus to function in a drawing related operating mode).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to further modify the inventions of Liu, Ono and Tsuei to include provide selecting a screen to which a predefined setting with respect to a memo screen is applied to a display, as taught by Pederson, in order to provide a computer system with a touch sensitive display screen that could automatically perform certain stylus related software functionality, in a useful and intuitive fashion, in response to an automatic detection that the user intends to perform stylus data entry (see [col. 3, lines 10-15]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627